Citation Nr: 0007434	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-08 554A	)	DATE
	)
	)


THE ISSUE

Whether a June 13, 1972, Board of Veterans' Appeals decision 
denying service connection for hearing loss was clearly and 
unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to August 
1945.

The veteran has moved for review of the Board of Veterans' 
Appeals (Board) June 13, 1972, decision that denied service 
connection for defective hearing.  This matter is presently 
before the Board by virtue of the Board's original 
jurisdiction over claims of clear and unmistakable error in 
prior Board decisions.  See 38 U.S.C.A. § 7111(e) (Supp. 
1999)



FINDINGS OF FACT

1.  The Board denied service connection for defective hearing 
in a June 13, 1972, decision.

2.  The Board's 1972 decision accepted the veteran's account 
that he was exposed to battle noises and exploding shells 
during his active service.  

3.  The Board's denial of service connection was predicated 
on the lack of "medical records that there was resulting 
chronic defect or hearing loss" subsequent to active 
service.

4.  In September 1998, the Board reopened the veteran's 
hearing loss service connection claim and granted the claim 
on the basis of the veteran's account of his combat 
experiences (including exposure to combat noises), the 
evidence of a currently existing hearing loss disability, and 
March 1987 and April 1994 letters from two private physicians 
expressing the possibility of a relationship between the 
current disability and the veteran's in-service noise 
exposure.

5.  At the time of its June 1972 decision, the Board 
considered all of the available evidence and its decision 
that there was no evidence of a chronic defect or hearing 
loss attributable to in-service noise exposure was not 
clearly and unmistakably erroneous.





CONCLUSION OF LAW

The June 13, 1972, Board decision denying service connection 
for defective hearing was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 351(b) (1971) (now 38 U.S.C.A. 
§ 1154(b) (West 1991)), § 7111(a) (West 1991 & Supp. 1998); 
64 Fed. Reg. 2139-41 (Jan. 13, 1999), to be codified at 38 
C.F.R. §§ 20.1400-20.1411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, an appellant must initiate an appeal by filing a 
notice of disagreement within one year from the date of 
notice of the result of the initial determination and 
complete the appeal process with the submission of a timely 
substantive appeal after the issuance of a statement of the 
case. 38 C.F.R. § 20.302 (1999). Absent such action, a rating 
determination is considered to be final and is not subject to 
review except upon a finding of clear and unmistakable error. 
38 C.F.R. § 3.105(a) (1999).  

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes clear and unmistakable 
error.  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions in effect at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision. Such review may be initiated by the Board on its 
own motion or by a party to the decision. 38 C.F.R. § 20.1400 
(1999).  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
Court.  38 U.S.C.A. § 7111 (Supp. 1999); 38 C.F.R. §§ 
20.1400, 20.1409(d) (1999).

A claim of clear and unmistakable error is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1999) of the existence of evidence which might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and the VA's duty to assist in the 
development of such claims.  64 Fed. Reg. 2139-41 (Jan. 13, 
1999), to be codified at 38 C.F.R. § 20.1411(c), (d).  In 
addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to clear and unmistakable error claims.  64 Fed. 
Reg. 2139-41 (Jan. 13, 1999), to be codified at 38 C.F.R. § 
20.1411(a), (b).  A clear and unmistakable error motion is 
not an appeal and therefore, with certain exceptions, it is 
not subject to the provisions of 38 C.F.R. Parts 19 and 20, 
which pertain to the processing and disposition of appeals.  
64 Fed. Reg. 2139-41 (Jan. 13, 1999), to be codified at 38 
C.F.R. § 20.1400.  Additionally, Board decisions which have 
been appealed to and decided by a court of competent 
jurisdiction and decisions on issues which have been 
subsequently decided by a court of competent jurisdiction are 
not subject to review on the basis of clear and unmistakable 
error in Board decisions.  64 Fed. Reg. 2139-41 (Jan. 13, 
1999), to be codified at 38 C.F.R. § 20.1400(b).

VA has promulgated regulations that define what constitutes 
clear and unmistakable error.  In pertinent part, the 
applicable regulations provide as follows:
 
§ 20.1403 Rule 1403. What constitutes clear and 
unmistakable error; what does not.

(a) General. Clear and unmistakable 
error is a very specific and rare kind 
of error. It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. - (1) 
General. Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

. . .

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made. If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.

(1) Changed diagnosis. A new 
medical diagnosis that 
"corrects" an earlier 
diagnosis considered in the 
Board decision.

(2) Duty to assist. The 
Secretary's' failure to 
fulfill the duty to assist.

(3) Evaluation of evidence. A 
disagreement as to how the 
facts were weighed or 
evaluated.

(e) Change in interpretation. Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404 Rule 1404. Filing and pleading 
requirements; withdrawal.

. . .

(b) Specific allegations required. The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact 
or law in the Board decision, the legal 
or factual basis for such allegations, 
and why the result would have been 
manifestly different but for the alleged 
error. Non-specific allegations of 
failure to follow regulations or failure 
to give due process, or any other 
general, non specific allegations of 
error, are insufficient to satisfy the 
requirement of the previous sentence. 
Motions which fail to comply with the 
requirements set forth in this paragraph 
shall be denied.

64 Fed. Reg. 2139 (Jan. 13, 1999), to be codified at 38 
C.F.R. §§ 20.1403, 20.1404 (1999).

A claim of "clear and unmistakable error" requires that 
there have been an error in the prior adjudication of the 
claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
Such a claim requires that (1) the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions applicable at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the law and record that existed at the 
time of the prior adjudication in question.  Russell, 3 Vet. 
App. at 313-14.  "It is the kind error, of fact or law, that 
. . . compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  Clear and unmistakable error involves more 
than a claim that previous adjudications had improperly 
weighed and evaluated the evidence.  Russell, 3 Vet. App. at 
313.  There must be some degree of specificity as to what the 
alleged error is and persuasive reasons as to why the result 
would have been manifestly different but for the alleged 
error.  Fugo, 6 Vet. App. at 43-44.

In addition, VA's Office of the General Counsel has issued a 
precedential opinion that holds that the Board's application 
in a prior decision of a regulation that is subsequently 
invalidated does not constitute "obvious error" or "clear 
and unmistakable error" and does not provide a basis for 
reconsideration of that earlier Board decision.  VA GC Op. 
Prec. 25-95 (Dec. 6, 1995); see 38 U.S.C.A. § 7104(c) (West 
1991 & Supp. 1999) (Board is bound in its decisions by, inter 
alia, the precedential opinions of VA's General Counsel); 38 
C.F.R. § 19.5 (1999) (same).

The veteran has been seeking service connection for hearing 
loss for many years.  The Board denied his service connection 
claim in June 1972, and subsequently, he unsuccessfully 
sought to reopen his claim on several occasions (November 
1983, April 1988, and June 1991).  In January 1993, the 
United States Court of Appeals for Veterans Claims (Court) 
affirmed the Board's then-most recent decision (the June 1991 
decision) that had denied the veteran's claim to reopen the 
hearing loss service connection claim.  Garland v. Brown, 4 
Vet. App. 262 (1993).  

First. the veteran contends that, in its June 1972 decision, 
the Board did not apply the statutory presumptions regarding 
combat veterans, 38 U.S.C.A. § 1154(b) (West 1991), and that 
this failure constitutes clear and unmistakable error.  
However, the veteran's argument is unavailing.  The statute 
regarding the testimony of combat veterans pertains to the 
occurrence of an event during service.  The statutory 
presumption does not eliminate the general need for a 
claimant, whether the claimant is a combat veteran or not, to 
present a well grounded claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

At the time of the Board's June 1972 decision, the 
statute addressing the special concerns of evidence 
involving combat veterans was found at 38 U.S.C.A. 
§ 351(b) (West 1971).   Since then that section was 
renumbered as 38 U.S.C.A. § 1154(b).  

The Court has addressed the meaning of 38 U.S.C.A. 
§ 1154(b) in a string of cases that has included Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The 
relevant combat veteran statute, 38 U.S.C.A. § 1154(b), 
specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
connection of a disease or injury. See, e.g., Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  Section 
1154(b) provides as follows: 

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury 
alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary. The reasons for granting or denying 
service-connection in each case shall be recorded 
in full. 

See also 38 C.F.R. § 3.304(d) (1999).

The statute "sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method provided by the statute."  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  First, the 
adjudicator must determine whether the veteran has provided 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, the 
adjudicator must determine whether the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service."  Third, if these two requirements are met, 
then a presumption arises that the injury or disease is 
service connected.  Then, the adjudicator must determine 
whether there is "clear and convincing evidence to the 
contrary" to rebut the presumption of service connection.  
See 38 U.S.C.A. § 1154(b); Collette, 82 F.3d at 393; Caluza 
v. Brown, 7 Vet. App. 498, 508 (1995).

While section 1154(b) certainly relaxes the evidentiary 
burden for a combat veteran, it is important to note what 
section 1154(b) pertains to.  "Section 1154(b) deals with 
the question whether a particular disease or injury was 
incurred or aggravated in service -- that is, what happened 
then -- not the questions of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required."  Caluza, 7 Vet. App. at 
507.  The Court succinctly restated this holding in a recent 
case:  "Section 1154(b) necessarily focuses upon past combat 
service and, for this reason, it does not constitute a 
substitute for evidence of current disability, causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service."  Kessel v. Brown, 13 Vet. App. 9, 17 (1999).

In evaluating the veteran's clear and unmistakable error 
motion, and in particular his contention that the Board did 
not apply section 351(b) (now section 1154(b)), the Board 
must examine what evidence, applicable statutes, and relevant 
regulations were before the Board at the time of its June 
1972 decision.  A determination that there was a "clear and 
unmistakable error" must be based on the record and the law 
that existed at the time of the prior decision of the Board, 
and subsequently developed evidence is not germane.  Porter 
v. Brown, 5 Vet. App. 233, 235-36 (1993).

In its June 1972 decision, the Board reviewed all of the 
evidence that was of record at that time.  The available 
evidence included the veteran's service medical records, a 
1949 VA examination, a February 1951 physical examination 
showing normal hearing, three private audiometric evaluations 
(January 1955, January 1956, and November 1962) showing a 
hearing loss disability, and the veteran's testimony at a 
March 1972 hearing.  The record also included medical records 
and VA examination results from the early 1970s.  

After reviewing this evidence, the Board concluded as 
follows:

In service [the veteran] . . . necessarily was 
exposed to the battle noises and exploding shells.  
However, there was no indication in the medical 
records that there was resulting chronic defect or 
hearing loss.  In fact, he was examined during 
hospitalization [in January 1945, several months 
prior to separation from service] and the ears 
were found to be normal.  It is further noted that 
there was no claim filed or complaint registered 
of defects of the ear during the earlier post-
service years, including the initial examination 
by the Administration [in February 1949].  The 
initial evidence of the disability classified as 
deafness, sensorineural, bilateral was apparent on 
examination in 1955.  The evidence is otherwise 
insufficient to relate this disability to service 
or service-connected injury.

This passage from the Board's June 1972 decision underscores 
the basis for the Board's decision and its rationale.  The 
Board had accepted that the veteran was exposed to combat 
noises.  Moreover, the Board had accepted the existence of a 
current disability.  However, the Board determined that there 
was no evidence of a relationship of in-service noise 
exposure to a current disability.  Although the Board did not 
specifically mention 38 U.S.C.A. § 351(b) (since redesignated 
as § 1154(b)) or any pertinent regulation, in fact, it 
followed the "three step, sequential analysis" of the 
statute and described in Collette, Caluza, Kessel, and other 
cases.  Therefore, the veteran's claim that the Board did not 
comply with the section 1154(b) fails; in effect, the Board 
did comply, and it denied service connection on the ground 
that the veteran had not presented evidence of a nexus 
between in-service noise exposure and a current hearing loss 
disability.  Any failure by the Board to specifically mention 
the statutory or regulatory provisions is not "the kind 
error, of fact or law, that . . . compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo, 6 Vet. App. at 43-44.

The veteran also argues that the evidence before the Board 
warrants a determination of clear and unmistakable error 
because adequate examinations were not performed.  However, 
the Court has held that a failure to fulfill the duty to 
assist cannot constitute clear and unmistakable error.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Therefore, 
the adequacy of VA examinations does not aid the veteran in 
his claim of clear and unmistakable error.  Moreover, the 
examinations that the veteran calls into question were 
conducted without the purpose of evaluating specifically the 
veteran's hearing because the veteran had not complained of 
any hearing loss at that time.  If the examinations were less 
than thorough, it was because hearing loss was not at issue 
at those particular times.

Eventually, in a September 1998 Board decision, the veteran 
did receive a service connection award for hearing loss 
disability.  The fact that the veteran is now receiving 
service connection benefits for hearing loss does not alter 
the outcome of the clear and unmistakable error claim.  Since 
the Board's June 1972 decision, the evidence in support of 
the veteran's hearing loss disability claim has changed.  
Indeed, one of the reasons for the Board's award of service 
connection in September 1998 was the existence of letters 
from two private physicians (a March 1987 letter from Dr. 
Harold J. Lefkoff and an April 1994 letter from Dr. J.A. 
Carter) that described a causal relationship between in-
service acoustic trauma or noise exposure and the veteran's 
current hearing loss disability.  These letters postdated the 
Board's June 1972 decision.  While they supported the award 
of service connection in the Board's September 1998 decision, 
they were not of record at the time of the June 1972 
decision.  A change in the quantity and quality of the 
evidence at a later date does not support a finding of clear 
and unmistakable error in the June 1972 decision.  Porter, 5 
Vet. App. at 235-36.


ORDER

The veteran's motion to revise a June 13, 1972, Board 
decision denying service connection for defective hearing on 
the basis of clear and unmistakable error is denied. 


		
	JEFF MARTIN
Member, Board of Veterans' Appeals


 


